SECOND DIVISION
                           MILLER, P. J.,
        MERCIER, J., and PHIPPS, SENIOR APPELLATE JUDGE.

                   NOTICE: Motions for reconsideration must be
                   physically received in our clerk’s office within ten
                   days of the date of decision to be deemed timely filed.
                               http://www.gaappeals.us/rules


                                                                   January 28, 2021




In the Court of Appeals of Georgia
 A20A1946. COOPER v. THE STATE.

      PHIPPS, Senior Appellate Judge.

      A jury convicted Garth Cooper, who represented himself at trial, of improper

driving on a divided highway in violation of OCGA § 40-6-50 (b) based on Cooper’s

action of driving his vehicle in an emergency lane in the absence of an actual

emergency. Cooper originally appealed to the Georgia Supreme Court, which

transferred the case to this Court after finding that “the appellate record does not

reflect that appellant made any specific, cognizable constitutional challenge to the

statute of conviction, OCGA § 40-6-50” and that Cooper did not otherwise state a

basis for invoking Supreme Court jurisdiction. Cooper v. State, S20A0866 (March

13, 2020). He filed a pro se brief in the Supreme Court, and a second pro se brief in

this Court after the case was transferred, arguing a nonamendable defect upon the
face of the record and pleadings and purportedly challenging the constitutionality of

OCGA §40-6-50. Because Cooper’s briefs fail to comport with the rules of this Court

in fatal ways, his arguments are deemed abandoned and his conviction is affirmed.

       First, Cooper’s briefs do not “contain . . . a citation of the parts of the record

or transcript essential to a consideration of the errors; and a statement of the method

by which each enumeration of error was preserved for consideration.” Court of

Appeals Rule 25 (a) (1). In addition, his briefs do not “contain the argument and

citation of authorities[] . . . [or] include a concise statement of the applicable standard

of review with supporting authority for each issue presented in the brief.” Court of

Appeals Rule 25 (a) (3). Cooper’s briefs assert what can be construed as three

“enumerations of error,” but fail to articulate a cognizable argument upon which this

Court can properly evaluate his claims.

       While we are aware that Cooper is proceeding pro se, this Court repeatedly has

held that

       [p]roceeding pro se does not relieve [a party] of his obligation to comply
       with the rules of this Court. Our requirements as to the form of appellate
       briefs were created, not to provide an obstacle, but to aid parties in
       presenting their arguments in a manner most likely to be fully and
       efficiently comprehended by this Court.



                                            2
Goodman v. State, 313 Ga. App. 290, 291 (717 SE2d 496) (2011) (citation and

punctuation omitted). Indeed, this Court has recognized that

      [b]riefs that do not conform to the rules regarding enumerations of error,
      structure of briefs, argument, or citation of authorities, as [Cooper’s]
      fails to do, are not merely an inconvenience or grounds for refusing to
      consider a party’s contentions. Such briefs hinder this court in
      determining the substance and basis of an appellant’s contentions both
      in fact and in law and may well prejudice an appellant’s appeal
      regardless of the amount of leniency shown.

Salazar v. State, 256 Ga. App. 50, 50 (567 SE2d 706) (2002).

      Under our rules, “[a]ny enumeration of error that is not supported in the brief

by citation of authority or argument may be deemed abandoned.” Court of Appeals

Rule 25 (c) (2). Here, Cooper’s briefs are wholly inadequate and his failure to comply

with this Court’s rules precludes us from ascertaining his arguments or determining

whether the trial court ruled on and considered them below. His arguments are thus

deemed abandoned pursuant to Court of Appeals Rule 25 (c) (2), and the judgment

of the trial court is affirmed. See Walker-Carter v. State, 291 Ga. App. 362, 363 (662

SE2d 220) (2008). Accord Brown v. State, 313 Ga. App. 714, 715 (722 SE2d 439)

(2012).

      Judgment affirmed. Miller, P. J., and Mercier, J., concur.



                                          3